Citation Nr: 0426468	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-12 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $1,583.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
December 2002, which denied waiver of recovery of an 
overpayment in the calculated amount of $1,583.


FINDING OF FACT

Although there is some fault on the part of the veteran in 
the creation of the overpayment; there is no unjust 
enrichment in failing to recover the debt; and recovery of 
the overpayment would cause financial hardship and possibly 
defeat the purpose of improved pension benefits.  It would be 
inequitable for the VA to recover the improved pension 
overpayment of $1,583 from the appellant. 


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $1,583 would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet.App. 132 (2002).  In any event, 
information necessary for the instant Board decision on the 
waiver claim is of record, and, in view of the outcome, the 
veteran is not prejudiced by any deficiencies in notice or 
development.  

By a May 2000 rating decision, the veteran was found to be 
entitled to pension benefits.  He was requested to provide 
income information, and, in an Eligibility Verification 
Report (EVR) dated in March 2001, the veteran reported that 
he received monthly benefits from the Social Security 
Administration in the amount of $1,035.  In addition, he 
reported that he had two children, not in his custody, who 
received $250 per month from SSA.  Based on this and 
corroborating information, in March 2001, he was awarded VA 
pension benefits effective in September 1999.  Beginning in 
December 2000, the monthly amount of pension was $112, based 
on his family status as a single veteran with two children, 
and on his and his children's SSA income.  

According to information in the waiver decision and statement 
of the case, the VA sent the veteran an EVR form in January 
2002, and requested that he complete and return the form 
within 60 days.  The EVR had not been returned by the end of 
February 2002, and his account was suspended effective March 
1, 2002. Subsequently, in October 2002, the information had 
still not been received, and award action was taken 
terminating the veteran's pension effective January 1, 2001.  
This action resulted in the creation of an overpayment in the 
amount of $1,583.  

In October 2002, the VA Debt Management Center notified the 
veteran that he owed the VA $1,583.  He was informed that he 
should have recently received notice of his change in 
benefits, which had resulted in the debt.  

In a November 2002 statement, the veteran said he did not 
receive a notice of his change in pension, and requested 
waiver of the debt.  He has not disputed the validity of the 
debt.  

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the veteran was at fault in failing to 
return his EVR to the VA.  However, this was the first annual 
EVR after pension benefits were awarded.  It appears that, 
after sending the EVR form in January 2002, the RO did not 
attempt to contact the veteran until the notification of the 
debt from DMC in October 2002.  In this regard, the veteran 
states that he did not receive any notification of the 
termination prior to the notification of the debt, and the 
claims file does not reflect any such notice was sent.  There 
is no evidence that, prior to the October 2002 termination, 
the veteran was sent a letter explaining why his benefits 
were being terminated, or that he could avoid an overpayment 
by submitting an EVR for the relevant time period.  Thus, his 
fault was not egregious and could have been an oversight 
considering his new status as a pension recipient.  

With respect to the element of unjust enrichment, there is no 
evidence that the veteran received any income during 2001 
other than the SSA benefits which had previously been 
reported.  Thus, although the veteran failed to establish 
entitlement on a legal basis by submitting an EVR, on an 
equitable basis, there is no evidence suggesting that the 
veteran's income was in excess of what was counted for the 
relevant period.  In this regard, in all statements received 
since then, the veteran has said that his sole source of 
income is from SSA.  Accordingly, no unjust enrichment has 
been shown.  

Similarly, the purpose of VA benefits is to provide basic 
support for disabled, low-income veterans.  Requiring 
repayment of the debt, where there is no intimation that the 
veteran's income exceeded the pension-eligibility level, 
inclusive of the overpayment, could defeat this purpose.  

Under the circumstances of this case, where there is no 
suggestion that the veteran received income which was not 
reported to VA, when considered in light of the veteran's 
inexperience with the pension program, there are equities in 
the veteran's favor.  

The veteran claims that it would cause him financial hardship 
to repay the debt.  In support, he submitted financial status 
reports dated in November 2002 and in January 2003.  The 
earlier report showed SSA of $1,065 per month as his sole 
source of income, with expenses totalling $1,050 per month.  
The later report included additional expenses, such as car 
insurance, as well as monthly payments on other debts, so 
that his expenses totalled $1,275 per month.  He stated that 
he under reported his debts in the earlier report.  The Board 
finds this statement credible, but observes that debts to the 
VA are expected to be accorded the same priority as other 
debts.  Nevertheless, while repayment of the debt may not 
deprive the veteran of basic necessities, some financial 
difficulty would result in requiring repayment of the debt.  

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of pension benefits in the amount of $1,583.  
Accordingly, waiver of recovery of the pension overpayment is 
granted.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $1,583 is granted. 



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



